Citation Nr: 0925472	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial increased evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to 
February 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007, a 
statement of the case was issued in February 2008, and a 
substantive appeal was received in March 2008.  A Board video 
conference hearing was scheduled in June 2009.  However, in a 
June 2009 statement, the Veteran's representative withdrew 
the request for a hearing.    


FINDING OF FACT

In a June 2009 statement to the Board, the Veteran's 
representative indicated that the Veteran no longer wished to 
pursue an appeal on the issue of entitlement to an initial 
increased rating for his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to the issue of entitlement to an 
initial increased rating for his service-connected PTSD have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran, in a written statement from 
his representative submitted to the Board in June 2009, 
withdrew his appeal as to the issue of entitlement to an 
initial increased rating for his service-connected PTSD.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration of this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of this 
issue and it is dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to an initial 
increased evaluation for the Veteran's service-connected PTSD 
is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


